          Case 4:19-cv-04209 Document 1 Filed on 10/25/19 in TXSD Page 1 of 9



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                             §
    BERTHA ESMERELDA GARCIA
                                                             §
                     Plaintiff,                              §
                     v.                                      §
                                                             §
    NATIONWIDE INSURANCE                                     §     CIVIL ACTION: 4:19-cv-4209
    COMPANY, VICTORY AGENCY, INC.,                           §
    MARTINA LACAYO, Individually as                          §
    Nationwide Office Manager, and                           §
    ADRIANA SANCHEZ, Individually as                         §
    National Commercial Account Manager,                     §
    and ASSURANT d/b/a American Bankers                      §
    Insurance Company of Florida,                            §
                     Defendants.                             §
                                                             §

                                            NOTICE OF REMOVAL

           Pursuant to 42 U.S.C. § 4072, 28 U.S.C. § 1331, 28 U.S.C. § 1441 and 28 U.S.C. 1446,

Defendant American Bankers Insurance Company of Florida, Inc., improperly sued as “Assurant

d/b/a American Bankers Insurance Company of Florida” (“American Bankers”), appearing in its

fiduciary1 capacity as the fiscal agent2 of the United States and at the expense of the United

States Treasury,3 by and through its undersigned counsel, hereby removes to this Court the state

court action described below:

I.         BACKGROUND

           1.       Plaintiff, Bertha Esmerelda Garcia, filed an action in the District Court of Harris

County, Texas, on August 28, 2019, captioned Bertha Esmerelda Garcia v. Nationwide

Insurance Company, Victory Agency, Inc., Martina Lacayo, Individually as Nationwide Office

1
    See 44 C.F.R. § 62.23(f).
2
    See 42 U.S.C. § 4071(a)(1); Gowland v. Aetna, 143 F.3d 951 (5th Cir. 1998).
3
    See 42 U.S.C. § 4017(d)(1); Van Holt v. Liberty Mutual Fire Ins. Co., 163 F.3d 161 (3d Cir. 1998).
      Case 4:19-cv-04209 Document 1 Filed on 10/25/19 in TXSD Page 2 of 9



Manager, and Adriana Sanchez, Individually as National Commercial Account Manager, and

Assurant d/b/a American Bankers Insurance Company of Florida, Case No. 2019-61202, In the

61st Judicial District Court of Harris County, Texas (“State Court Action”).

       2.      Plaintiff’s claims, as alleged in her Original Petition (“Complaint”), concern

alleged Hurricane Harvey-related flood damage to a piece of real property in Houston and

Plaintiff’s alleged attempt to make a flood insurance claim for that alleged flood damage. (See

Complaint, attached as part of Ex. A, which is the entire record in the State Court Action as of

the date of filing of this Notice of Removal. American Bankers has also attached as Ex. B the

docket sheet for the State Court Action.)

       3.      Plaintiff brings causes of action against her alleged insurance agent, Victory

Agency, Inc. (“Victory”), and two of its employees, Martina Lacayo and Adriana Sanchez, as

well as against two insurance companies, Nationwide Insurance Company (“Nationwide”) and

American Bankers. (Complaint, ¶ VI.)

       4.      American Bankers has not yet been served; nor have Ms. Lacayo or Ms. Sanchez.

Victory was served on August 28, 2019. Although not reflected on the docket, on information

and belief, Nationwide was served on or around October 1, 2019. (See service of process papers,

attached as part of Ex. A.)

       5.      Each of American Bankers’ Co-Defendants, Victory, Ms. Lacayo, Ms. Sanchez

and Nationwide, consent to this removal. (See consent forms, attached as Ex. C.)

       6.      American Bankers has attached as Ex. D a list of all counsel of record.

       7.      The flood insurance policy referenced by Plaintiff in the Complaint is a Standard

Flood Insurance Policy, which was issued by American Bankers pursuant to the National Flood

Insurance Program. (Complaint, ¶ V.)



                                                2
      Case 4:19-cv-04209 Document 1 Filed on 10/25/19 in TXSD Page 3 of 9



       8.      American Bankers participates in and issues Standard Flood Insurance Policies

(“SFIPs”) pursuant to the National Flood Insurance Program’s (“NFIP”) Write-Your-Own

(“WYO”) Program. The NFIP is a federal program created pursuant to the National Flood

Insurance Act, 42 U.S.C. § 4001 et seq. (the “NFIA”).

       9.      Though it is not entirely clear which causes of action Plaintiff means to assert

against which Defendant(s), Plaintiff asserts claims for alleged breach of contract, breach of the

duty of good faith and fair dealing, breach of fiduciary duty, “insurance code violation,”

violations of the Texas Deceptive Trade Practices Act, breach of warranties, negligence, and

gross negligence. (Complaint, ¶ VI.)

       10.     It appears that, at least as to American Bankers, Plaintiff seeks to recover amounts

allegedly due and owing under the SFIP at issue. (Complaint, ¶¶ V-VI.)

II.    EXCLUSIVE FEDERAL JURISDICTION UNDER THE NFIP

       11.     This Court has original, exclusive subject matter jurisdiction over any claims

against American Bankers pursuant to 42 U.S.C. § 4072, which vests the United States District

Court for the District in which the insured properties are located with exclusive subject-matter

jurisdiction over cases arising out of the NFIP, without regard to the amount in controversy. See

42 U.S.C. § 4072.

       12.     The property at issue in this case is 4003 Glennale Drive, Houston, Texas 77084

(see Complaint, ¶ V), which is within the jurisdiction of the United States District Court for the

Southern District of Texas. Therefore, this Court is the proper Court for removal of this action

pursuant to 42 U.S.C. § 4072.




                                                3
       Case 4:19-cv-04209 Document 1 Filed on 10/25/19 in TXSD Page 4 of 9



III.   FEDERAL QUESTION JURISDICTION UNDER THE NFIP

       13.        This Court also has original jurisdiction over this matter pursuant to 28 U.S.C. §

1331, without regard to the amount in controversy, because Plaintiff’s alleged right to relief

involves the interpretation of federal statutes and regulations under the NFIP, and necessarily

depends upon the resolution of substantial questions of federal law.

       14.        Specifically, taking Plaintiff’s allegations as true, in order to prevail against

American Bankers on her contractual claims, Plaintiff will have to demonstrate that American

Bankers was required under the SFIP, the NFIA, and/or NFIP regulations promulgated by FEMA

to disburse funds pursuant to the subject SFIP for her alleged flood damages. These claims will,

thus, necessarily involve consideration of the conditions and terms of the NFIA (see 42 U.S.C. §

4001 et seq.), the governing NFIP regulations promulgated by the FEMA (see 44 C.F.R. pt. 59-

80), and the SFIP, which is itself a codified federal regulation (see 44 C.F.R. pt. 61, app. A(1)).

       15.        Therefore, Plaintiffs’ claims against American Bankers necessarily raise questions

of federal law.

IV.    SUPPLEMENTAL JURISDICTION

       16.        Additionally, this Court has supplemental jurisdiction under 28 U.S.C. § 1367

over Plaintiff’s extra-contractual claims against all Defendants because a District Court may

exercise pendent jurisdiction over state law claims where the Court already has jurisdiction over

a federal claim, if the federal and state claims derive from a common nucleus of operative facts

and the claims are such that they should be tried in one judicial proceeding. 28 U.S.C. § 1367;

See United Mine Workers v. Gibbs, 3838 U.S. 715 (1966).




                                                  4
      Case 4:19-cv-04209 Document 1 Filed on 10/25/19 in TXSD Page 5 of 9



       17.     Here, Plaintiff’s claims derive from a common nucleus of operative facts—

specifically, as to American Bankers, the extent to which American Bankers was required to

disburse funds under the subject SFIP for Plaintiff’s alleged flood loss. (Complaint, ¶¶ V-VI.)

       18.     Accordingly, the Court has supplemental jurisdiction over Plaintiff’s extra-

contractual state law claims.

V.     REMOVAL PROCEDURE

       19.     As noted, American Bankers has not been served and, as such, this Notice of

Removal is necessarily timely since the 30-day window for American Bankers to remove this

case has not yet begun to expire. 28 U.S.C. § 1446(b).

       20.     Under 23 U.S.C. § 1446(c), earlier-served defendants may consent to the removal

of a later-served defendant, even if the earlier-served defendants did not previously initiate or

consent to removal.

       21.     Under 28 U.S.C. § 1446(b)(2)(B), only defendants that have been properly joined

and served must join in or consent to the removal of action.

       22.     Earlier-served co-Defendants Victory and (on information and belief) Nationwide

consent to this removal. (Ex. C.)

       23.     Further, despite not having been served, co-defendants Lacayo and Sanchez have

also consented to this removal. (Ex. C.)

       24.     This Court is the United States District Court for the District within which the

State Court Action is pending and the subject property is located. Accordingly, this action is

properly removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

       25.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal, together with a copy of this Notice of Removal and attached exhibits, is being filed



                                                5
       Case 4:19-cv-04209 Document 1 Filed on 10/25/19 in TXSD Page 6 of 9



with the Clerk of the District Court of Harris County, Texas, 61st Judicial District, and served on

Plaintiff. (See Notice to the State Court of Filing of Notice of Removal, attached as Ex. E.)

        26.     In filing this Notice of Removal, American Bankers reserves any and all defenses,

objections, and exceptions, including without limitation those relating to jurisdiction, venue, and

statutes of limitation.

VI.     LOCAL RULE 81 AND ATTACEHD EXHIBITS

        27.     Pursuant to Local Rule 81 and 28 U.S.C. § 1441, American Bankers has attached

the following to this Notice:

                Ex. A: Complete record in the State Court Action, as of the date
                of filing of this Notice of Removal, including Plaintiff’s Complaint
                and executed service of process papers;
                Ex. B: Docket sheet in State Court Action;
                Ex. C: Co-Defendants’ consent forms;
                Ex. D: List of counsel of record;
                Ex. E:    Notice to State Court of Notice of Removal;
                Ex. F:    Index of matters being filed; and
                Ex. G: Civil Cover Sheet.

VII.    CONCLUSION

        WHEREFORE, American Bankers, respectfully requests that the United States District

Court for the Southern District of Texas accept this notice of removal and that it assume

jurisdiction of the above State Court Action, styled as: Bertha Esmerelda Garcia v. Nationwide

Insurance Company, Victory Agency, Inc., Martina Lacayo, Individually as Nationwide Office

Manager, and Adriana Sanchez, Individually as National Commercial Account Manager, and

Assurant d/b/a American Bankers Insurance Company of Florida, Case No. 2019-61202, In the

61st Judicial District Court of Harris County, Texas, and issue such further orders and processes

as may be necessary to bring before it all parties necessary for the trial.


                                                  6
      Case 4:19-cv-04209 Document 1 Filed on 10/25/19 in TXSD Page 7 of 9



Dated: October 25, 2019                     Respectfully submitted,

                                            MCDOWELL HETHERINGTON LLP
                                            By: /s/ Bradley J. Aiken
                                                    Bradley J. Aiken
                                                    State Bar No. 24059361
                                                    Southern District Bar No. 975212
                                                    Brian A. Srubar
                                                    State Bar No. 24098460
                                                    Southern District Bar No. 3082622
                                            1001 Fannin Street, Suite 2700
                                            Houston, Texas 77002
                                            Telephone: (713) 337-5580
                                            Facsimile: (713) 337-8850
                                            brad.aiken@mhllp.com
                                            brian.srubar@mhllp.com

                                            AND

                                            STRADLEY, RONON, STEVENS & YOUNG, LLP
                                            Craig Russell Blackman, Esquire
                                            (To be Admitted Pro Hac Vice)
                                            2005 Market Street, Suite 2600
                                            Philadelphia, PA 19103-7098
                                            Phone: (215) 564-8000
                                            Fax: (215) 564-8120

                                            Attorneys for Defendant American Bankers
                                            Insurance Company of Florida

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on October
25, 2019, on the following counsel of record:

                             Anabel King, Esquire
                             John Wesley Wauson, Esquire
                             WAUSON PROBUS
                             One Sugar Creek Blvd., Suite 880
                             Sugar Land, Texas 77478
                             T: (281) 242-0303
                             F: (281) 242-0306
                             E: aking@w-plaw.com; jwwauson@w-plaw.com
                             Attorneys for Plaintiff, Bertha Esmerelda Garcia


                                               7
Case 4:19-cv-04209 Document 1 Filed on 10/25/19 in TXSD Page 8 of 9



                  Patrick M. Kemp, Esquire
                  SEGAL MCCAMBRIDGE
                  100 Congress Avenue, Suite 800
                  Austin, TX 78701
                  T: (512) 370-1235
                  F: (512) 476-7832
                  E: pkemp@smsm.com
                  Attorneys for Co-Defendant, Nationwide Insurance Company


                  Cory S. Reed, Esquire
                  THOMPSON COE
                  One Riverway, Suite 1400
                  Houston, Texas 77056
                  T: (713) 403-8213
                  E: creed@thompsoncoe.com
                  Attorneys for Co-Defendants, Victory Agency, Inc., Martina
                  Lacayo and Adriana Sanchez




                                 /s/ Brian A. Srubar
                                 Brian A. Srubar




                                   8
Case 4:19-cv-04209 Document 1 Filed on 10/25/19 in TXSD Page 9 of 9
